Citation Nr: 1741133	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder not otherwise specified (NOS)

2.  Entitlement to service connection for fatty liver disease, to include as secondary to service-connected migraine headaches and hypertension

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss


WITNESS AT HEARING ON APPEAL

The Veteran


ORDER

Entitlement to service connection for depressive disorder NOS is granted.

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's depressive disorder NOS was caused by an in-service event.

2.  The Veteran's hearing loss was manifested by Level II bilateral hearing acuity.


CONCLUSIONS OF LAW


1.  The criteria for direct service connection for depressive disorder NOS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for the assignment of a compensable initial disability evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from February 1975 to March 1975, October 1976 to March 1977, and from October 2001 to August 2002, with additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A September 2013 rating decision granted service connection for erectile dysfunction, so that claim is not before the Board.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2016.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for fatty liver disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

1.  Depressive Disorder

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim of service connection for major depressive disorder in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

The Veteran contends that he has developed an acquired psychiatric disorder due to his work in service counseling others about their traumatic wartime experiences.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question before the Board is whether the Veteran's current diagnosis of depressive disorder NOS is etiologically related to an in-service event, to include counseling others about traumatic wartime experiences.  The Board finds that competent, credible, and probative evidence establishes that major depressive disorder is etiologically related to the Veteran's active service.

Although the Veteran states that he served as an assistant chaplain during his period of service from October 2001 to August 2002, his DD214 reflects that his military occupational specialty (MOS) during this period was mechanic.  However, the Veteran has presented a July 2011 statement from service member M.T. stating that the Veteran performed the duties of Chaplain's Assistant and was responsible for counseling soldiers with personal issues that ranged from posttraumatic stress disorder (PTSD) to suicidal thoughts.  The Veteran has also pointed to an undated notation in the Veteran's service treatment records (STRs) that recommend light duty, specifically service as an assistant chaplain, because the Veteran had difficulty with his back.  The Board thus finds that there is evidence that the Veteran performed the duties of a chaplain's assistant in service even though this was not his MOS.

A February 2010 VA treatment note discusses the Veteran's difficulties with thoughts and images of the Vietnam experiences that were conveyed to him during his service as a chaplain's assistant.  A July 2011 letter from the Veteran's treating psychologist diagnosed the Veteran with depressive disorder and mood disorder, and found that his symptoms are directly related to military experiences of exposure to numerous traumatic accounts by soldiers he counseled.  A January 2013 VA examination diagnosed the Veteran with depressive disorder not otherwise specified (NOS).  The examiner found that the disability was at least as likely as not incurred in or caused by service.  The examiner explained that due to the lack of proper training in counseling/therapy that would facilitate and properly channel the effects of transference and countertransference during sessions, the claimant has developed a depressive disorder.  

The evidence of record thus indicates that the Veteran served as a chaplain's assistant in service, even though this was not his MOS.  This counseling work resulted in the Veteran suffering from depressive disorder due to hearing about and discussing traumatic wartime experiences with service members he was counseling.  The Veteran's claim is thus granted.  

2.  Hearing Loss

With respect to the issue of bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he should receive a compensable rating for his service-connected bilateral hearing loss because he needs to wear hearing aids.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The question for the Board is whether the severity of the Veteran's hearing loss merits a higher initial rating.  Service connection has been established for bilateral hearing loss, rated noncompensable, effective from January 25, 2010.  The Board finds that the evidence of record does not establish entitlement to an initial compensable rating for bilateral hearing loss.

A May 2009 VA treatment note indicates speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  This note indicated audiometric testing had been performed, but did not provide the exact measurements necessary to rate hearing loss.  The Veteran reported difficulty hearing conversations, especially when background noise is present.  

A VA examination was conducted in March 2010.  Testing resulted in relevant right ear pure tone thresholds of 45 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, with an average of 49 decibels.  The relevant left ear pure tone thresholds were 50 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz, with an average of 53 decibels.  The speech recognition scores were 84 percent bilaterally.  The Veteran reported difficulty at the dinner table, listening to female voices, on the telephone, in a restaurant, watching television, at a family gathering, in a large room, when someone is whispering, with one-to-one conversation, and riding in a car.  The examiner stated that with the help of an appropriate hearing aid system, the hearing loss would have minimal or no substantial effect on the Veteran's ability to engage in gainful employment.  

The Veteran testified in December 2016 that his hearing has stayed the same since the March 2010 examination.  He reported difficulty with women's voices in conversation, and listening to the television at a loud volume.  He testified that he does not have trouble with his hearing loss at work because his coworkers are men.  He stated that he has trouble with background noise and that he has to be close to hear people.

Applying the method for evaluating hearing loss to the results of the audiological reports from the March 2010 examination reveal Level II hearing impairment bilaterally.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, the pure tone thresholds do not meet the criteria for an exceptional pattern of hearing loss, as discussed above, meaning Table VIa is not for application.  See 38 C.F.R. § 4.86.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating at any point.  

The Veteran's argument that his use of hearing aids should result in a compensable rating essentially raises the issue of entitlement to an extraschedular rating.  The record does not reflect that the Veteran's bilateral hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those symptoms are not present.  The assorted symptoms described by the Veteran, including the issuance of hearing aids, are a result of the Veteran's difficulty hearing or understanding speech and other sounds in various contexts, which is contemplated by the schedular rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (Vet. App. 2017).  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran testified at his hearing that he is fully employed.  


REMAND

A VA examination in March 2010 supplemented by a November 2010 opinion found a positive nexus between elevations in the Veteran's liver enzymes and Imitrex/Sumatriptan therapy used to treat the Veteran's service-connected migraine headaches.  The RO denied the claim because elevated enzymes were not a disability.  A January 2013 VA examination diagnosed the Veteran with fatty liver disease, but provided a negative opinion, stating that Sumatriptan and Gabapentin do not have significant side effect on the liver, although hepatotoxicity is reported in rare occasions, and that medication for hypertension does not produce abnormal liver function test.  The Board notes that this rationale is internally inconsistent as it states that Sumatriptan and Gabapentin do not have significant effects on the liver while also noting hepatotoxicity on rare occasions.  Hepatotoxicity is the quality or property of exerting a destructive or poisonous effect upon liver cells.  Dorland's Illustrated Medical Dictionary 847 (32nd ed. 2012).  Upon remand, a supplemental opinion should be obtained that discusses the rare hepatotoxicity of Imitrex/Sumatriptan, which the March 2010 examiner found at least as likely as not caused the Veteran's elevated liver enzymes, and any resultant chronic liver disease/disability.

In December 2016, the Veteran submitted an article about the side effects of Amlodipine/Atorvastatin, which the Veteran states he takes to treat his hypertension.  The article discusses altered liver function and fatty changes in the liver among the side effects of Amlodipine/Atorvastatin.  The supplemental opinion should also consider the effects of this medication on the Veteran's liver.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that medication prescribed to treat the Veteran's service-connected migraine headaches caused or aggravated (increased beyond the natural progression) any chronic liver disease/disability?

In providing this response, the clinician is to specifically address the March 2010 examiner's findings that Imitrex/Sumatriptan, which was used to treat the Veteran's migraine headaches, at least as likely as not caused the Veteran's liver enzyme elevation because Imitrex is noted to potentially cause rare severe hepatic impairment.

ii) Is it at least as likely as not (50 percent or greater probability) that medication prescribed to treat the Veteran's service-connected hypertension caused or aggravated (increased beyond the natural progression) any chronic liver disease/disability?

In providing this response, the clinician is to specifically discuss the article provided by the Veteran in December 2016 noting fatty liver changes and liver enzyme elevations among the hepatic side effects of Amlodipine/Atorvastatin, which the Veteran states that he takes to treat his hypertension

Any opinion offered must be supported by a complete rationale.  If the clinician feels a new examination is necessary to provide the requested opinions, a new examination should be scheduled.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Mark R. Lippman, Attorney
Department of Veterans Affairs


